             UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF NORTH CAROLINA
                 CHARLOTTE DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                  Plaintiff,
                                        Civil Action No.
         v.
                                        3:12-cv-803-GCM
JOHN W. FEMENIA, SHAWN C.
HEGEDUS, DANIELLE C. LAURENTI,
CORAM REAL ESTATE HOLDING,
INC., GOLDSTAR P.S. INC., ROGER A.
WILLIAMS, KENNETH M. RABY,
FRANK M. BURGESS, JAMES A.
HAYES, MATTHEW J. MUSANTE,
ANTHONY C. MUSANTE and AARON
M. WENS,

                  Defendants,

and

KRISTINE LACK and CHRISTINE E.
MUSANTE,

                   Relief Defendants.
       JUDGMENT AS TO DEFENDANT MATTHEW J. MUSANTE

       The Securities and Exchange Commission (“Commission”) having filed

 an amended complaint and made a Motion for Judgment against Defendant

 Matthew J. Musante (“Defendant” or “Matthew Musante”), upon the

 submissions and filings with the Court and for good cause shown:

                                         I.

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Matthew

Musante is liable for disgorgement of $ 1,661,000, representing profits gained as a

result of the conduct alleged in the amended complaint. The Court declines to

order prejudgment interest and civil penalties.


      Matthew Musante shall satisfy the foregoing obligation by paying the

amounts to the Securities and Exchange Commission within 30 days after entry of

this Judgment. Defendant may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon

request. Payment may also be made directly from a bank account via Pay.gov

through the SEC website at http://www.sec.gov/about/offices/ofm.htm. Defendant

may also pay by certified check, bank cashier’s check, or United States postal

money order payable to the Securities and Exchange Commission, which shall be

delivered or mailed to
      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169


and shall be accompanied by a letter identifying the case title, civil action number,

and name of this Court; the specific name of the Defendant as the defendant in this

action making the payment; and specifying that payment is made pursuant to this

Judgment.


      Defendant shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this

action. By making the payment, Defendant relinquishes all legal and equitable

right, title, and interest in such funds and no part of the funds shall be returned.

The Commission shall send the funds paid pursuant to this Judgment to the United

States Treasury.


      The Commission may enforce the Court’s Judgment for disgorgement by

moving for civil contempt (and/or through other collection procedures authorized

by law) at any time after 30 days following entry of this Judgment. Defendant

shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C.

§ 1961.
                                            II.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court will retain jurisdiction over this matter and over the Defendant, in order to

implement and carry out the terms of all Orders and Decrees that may be entered,

including this Judgment.

                                           III.

      There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and

without further notice.



                                   Signed: September 9, 2019
